Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 11 have been considered but are moot because the grounds of rejection has been changed based upon Applicant’s amendments to the claims.
Drawings
The drawings are objected to because in fig. 8, reference numeral “111” should be “110”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 1-7 and 11 are objected to because of the following informalities:
a.	Claim 1, line 9, “form” should be “from”;
b.	Claim 1, line 13, “a cross-sectional view” should be “a cross-sectional view of the SSD apparatus”;
c.	Claim 3, line 4; and Claim 4, line 7, “SSD” should be “SSD apparatus”; and
d.	Claim 5, lines 1-2, “the at least one semiconductor chip” should be “the single chip” (see amended claim 1, lines 12-13).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
a.	Claim 7, line 3, requires “a cross sectional view” and claim 1, line 13 also requires “a cross-section view”.  Are these the same or different cross-sectional views?  Also “cross-section” in claim 1 is hyphenated, where as “cross section” in claim 7 is not.
	b.	Claim 20, line 5-6 requires “a first direction” and Claim 1, line 5 also requires “a first direction”.  Are these the same or different first directions?	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2015/0062811).
With respect to Claim 1, Suzuki (US 2015/0062811) teaches a solid state drive (SSD) (no unique features of an SSD are recited in claim 1) apparatus, comprising: a case (fig. 10, 10) comprising a plurality of air tunnels (between 26s) disposed between an inner plate (25) of the case and an upper wall (fig. 10, bottom of 71) of the case, the case further comprising an accommodation space (17) defined between the inner plate and a lower wall (11) of the case, each of the plurality of air tunnels extending in a first direction (L1), and two end portions (16A,73) of each of the plurality of the air tunnels being exposed to an outside (¶[0095], ll. 7 and 11-12) of the case; a substrate (figs. 5 and 6, 38) disposed within the accommodation space; and at least one semiconductor 
With respect to Claims 2 and 5, Suzuki teaches the case further comprises a first side wall (fig. 10, 13C and portion of 71 on side of 13C) and a second side wall (fig. 10, 13D and portion of 71 on side of 13D) facing each other, and wherein each of the separation walls extends (see fig. 10) from the first side wall to the second side wall (claim 2), the at least one semiconductor chip is coupled (see figs. 5 and 6) to the inner plate through the thermal interface material (claim 5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Long (US 10,937,464) and Suzuki (US 2015/0062811).


	
With respect Claim 1, Long teaches a solid state drive (SSD) apparatus (see title), comprising: a case (200) comprising a plurality of air tunnels (208s) disposed between an inner plate (212) of the case and an upper wall (142) of the case, the case further comprising an accommodation space (between 212 and 144) defined between the inner plate and a lower wall (!44) of the case, each of the plurality of air tunnels extending in a first direction (fig. 6, let-to right), and two end portions (see figs. 5-7, ends of 202s can be seen from outside of 200) of each of the plurality of the air tunnels being exposed to an outside of the case; a substrate (220) disposed within the accommodation space; and at least one semiconductor chip (242) disposed between the substrate and the inner plate, wherein neighboring air tunnel pairs (pairs of 208s) f[ro]m among the plurality of air tunnels are separated from each other by separation walls (202) extending (see figs. 6-8) in the first direction, each of the separation walls continuously and directly connected (see fig. 6) to the inner plate and the upper wall and wherein at least some of the plurality of air tunnels overlap (see fig. 8) a single chip (242) of the at least one semiconductor chip in a cross-sectional view with a thermal interface material (244) disposed therebetween.  Long fails to disclose each of the separation walls continuously and directly connected to the inner plate and the upper wall.  Suzuki teaches each of the separation walls (26) continuously and directly connected (see fig. 6) to the inner plate (25) and the upper wall (fig. 10, bottom of 71).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Long with the separation walls 
With respect to Claim 2, Long discloses claimed invention including the case further comprises a first side wall (152,154) and a second side wall (left side of fig. 6) facing each other; and wherein each of the separation walls extends from (see fig. 7) the first side wall.  Long fails to disclose each of the separation walls extends to the second side wall.  Suzuki teaches each of the separation walls (26) extends to the second side wall (¶[0040], ll. 6-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Long with the separation walls of Suzuki for the purpose of providing the greatest amount of surface area (by having the maximum length) of the separation walls for increased heat dissipation of the semiconductor chip(s).
With respect to Claims 3, 5, and 6, Long further teaches an external connector (109) mounted at a first edge (fig. 9, left side of 220) of the substrate, which faces the first side wall of the case, wherein the external connector is connected to an external device (col. 7, ll. 47-49) that is external to the SSD (claim 3), the at least one semiconductor chip is coupled (see fig. 9 242 is coupled to 212 via 244, 246 and 249) to the inner plate through the thermal interface material (claim 5) and the at least one semiconductor chip comprises a controller chip (242) and a nonvolatile memory semiconductor chip (250) (claim 6).  
Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Long (US 10,937,464), Suzuki (US 2015/0062811) and Kwon (US 9,841,793).
In re Japikse, 181 F.2d 1019 (CCPA 1950).
Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Long (US 10,937,464), Suzuki (US 2015/0062811) and Kamimura (US 9,609,739).
Long and Suzuki disclose the claimed invention except for a width of each of the plurality of air tunnels varies in the first direction. Kamimura teaches a width of each of the plurality of air tunnels (see fig. 10, 571,572) varies in the first direction (figs. 1 and 10, “X”-direction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Long and 
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 is allowable over the art of record because the prior art does not teach or suggest that “the inner plate comprises a vent hole disposed between the controller chip and the nonvolatile memory semiconductor chip, in a cross sectional view, the vent hole connecting one of the plurality of air tunnels to a portion of the accommodation space that is disposed at a level that is lower than that of the semiconductor chip and the substrate.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 7 patentable over art of record.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,682,773 (fig. 5) discloses enclosed air tunnels and an accommodation space having semiconductor chips.  US 2021/0059075 (fig. 5) discloses enclosed air tunnels and an accommodation space having semiconductor chips.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  9/20/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835